DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9-12, 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagano (PGPub US 2008/0096038).
Regarding applicants’ claims 1, 16, and 19, Nagano disclose a method for friction stir welding hollow aluminum workpieces in an abutting configuration utilizing a support member (paragraph 0004-0008 and figures 1-3) where the support member is positioned within the interior portion of each tubular member, each tubular member having opposing interior walls, where the insert extends between and abuts opposing interior walls of each of the tubular members (Nagano figures 1-3).  The friction stir welded assembly joins each of the tubular members and the support member (figure 3).
	Regarding applicants’ claim 2, the process of Nagano joins the insert to the first and second work pieces (figure 3).
	Regarding applicants’ claims 3, 4, and 17, the process of Nagano provides a friction stir welded butt joint where support member supports the butt portions form inside thereby contacting opposing interior walls (abstract and figures 1-3).
	Regarding applicants’ claims 5, and 9-11, Nagano disclose the support to include a radially extending outward projection which is positioned between the butt ends of the members being joined (paragraph 0037 and figures 1-3). The projection is incorporated into the weld and is solid.
	Regarding applicants’ claim 12, the support member is hollow (Nagano figure 1).
	Regarding applicants’ claim 15, Nagano disclose the use of an aluminum support member (paragraph 0039).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yahaba et al. (PGPub US 2012/0027506) in view of Nagano (PGPub US 2008/0096038).
	Regarding applicants’ claims 1, 13, 16, and 19, the welding to tubular aluminum parts including the joining of a cast tubular cast member and a tubular shaped wrought aluminum part in the manufacture of vehicles is known as disclosed by Yahaba et al., however Yahaba et al. further disclose that problems arise during lap-filet MIG welding (paragraphs 0001, 0002, 0006-0011).  Yahaba et al. do not appear to suggest that it was known to perform friction stir welding utilizing an insert, however Nagano disclose a method for friction stir welding hollow aluminum workpieces in order to join abutting portions of hollow workpieces where MIG welding has been employed, where the process provides a friction stir weld without the involvement of occurrence of joint defect (paragraph 0004-0008 and figures 1-3).  One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to join cast and wrought tubular aluminum members in the construction of vehicles by the friction stir welding process disclosed by Nagano in order to provide joined vehicle components having welds without the occurrence of defects.
	Where the friction stir welding process of Nagano is employed to join tubular cast and wrought aluminum members, an insert would be positioned within the interior portion of each tubular member, where each tubular member has opposing interior walls, where the insert extends between and abuts opposed interior walls of each of the tubular members (Nagano figures 1-3).  
	Regarding applicants’ claim 2, the process of Nagano joins the insert to the first and second work pieces (figure 3).
	Regarding applicants’ claims 3, 4, 17 and 20, the process of Nagano provides a friction stir welded butt joint where support member supports the butt portions form inside thereby contacting opposing interior walls (abstract and figures 1-3).
	Regarding applicants’ claims 5, and 9-11, Nagano disclose the support to include a radially extending outward projection which is positioned between the butt ends of the members being joined (paragraph 0037 and figures 1-3). The projection is incorporated into the weld and is solid.
	Regarding applicants’ claim 12, the support member is hollow (Nagano figure 1).
	Regarding applicants’ claim 14, applicants’ requirement of extrusion is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. Further, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  See MPEP 2113.
	In the present case Yahaba et al. disclose a wrought aluminum member, whether formed by extrusion or another process the result is a member having a wrought structure, as structure disclosed by Yahaba.  Absent of showing of criticality with respect to the claimed process step the disclosure in the prior art of a wrought aluminum member is found to satisfy the requirements imposed by the claimed process.
	Regarding applicants’ claim 15, Nagano disclose the use of an aluminum support member (paragraph 0039).



Claims 1-5, 9-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over McNutt et al. (PGPub US 2011/0097598) in view of Kumagi et al. (JP H1122675 A, herein referring to the English language translation dated July 6, 2022).
Regarding applicants’ claims 1, 2, 6, 7, 16 and 18-20, McNutt et al. disclose welding of aluminum parts including lap welding of hollow parts where in addition to laser welding friction sir welding may be used (paragraphs 0014, 0032 and figure 2c).  McNutt et al. however does not appear to explicitly disclose the use of an insert when conducting the friction welding.  Kumagi et al. disclose the use of an insert as a backing when friction welding of hollow members (paragraph 0011).  One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to use an insert as suggested by Kumagi when implementing friction welding with the hollow members of McNutt et al. in order to form a joint exhibiting less distortion (paragraph 0048).  Where a backing insert is used as suggested by Kumagi for friction welding the lap joint of McNutt et al. the joint includes two tubular members each having opposing interior walls where the insert extends between and abuts opposed interior walls of each of the tubular members.
Regarding applicants’ claim 11, the insert of Kumagi et al. is solid (figure 2).
Regarding applicants’ claim 15, Kumagi et al. disclose use of a backing member formed of the same material as the members being welded (paragraph 0016), which in the present case would be aluminum.




Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not appear to teach or suggest a friction stir welded assembly comprising a first workpiece having an interior portion with opposed interior walls, a second workpiece having an interior portion with opposed interior walls, an insert positioned within the interior portion of the first workpiece and the interior portion of the second workpiece, the insert extending between and abutting at least one of the opposed interior walls of the first workpiece and the opposed interior walls of the second workpiece, and a friction stir weld between the first workpiece to the second workpiece, wherein a joining end of the first workpiece is positioned within interior portion of the second workpiece such that a lap joint is formed between the first workpiece and the second workpiece, and the friction stir weld is a friction stir lap weld between the first workpiece and the second workpiece, wherein the insert has a tab extending between the lap joint formed between the first workpiece and the second workpiece.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam Krupicka/Primary Examiner, Art Unit 1784